Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 1 of 69




              EXHIBIT 4
   Skillz’ Terms of Service
   (updated Oct. 10, 2019)




              EXHIBIT 4
Legal - Skillz: Competitive Mobile Games Platform & Software             Page 1 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 2 of 69




                            User Terms and
                              Conditions
                    • User FAQ
                    • User Terms and Conditions of Service
                    • Developer Terms and Conditions of Service
                    • Affiliate Program Terms of Service
                    • Privacy Policy




                User FAQ
                Updated {October 10th. 2019}

                    • Who is eligible to compete in Skillz games? Anyone over
                      age 18 with a mobile phone can play.
                    • What makes Skillz legal? All games with cash-enabled
                      competitions have undergone patented tests to ensure that
                      they are as fair and skill-based as possible.
                    • Where are Skillz cash tournaments available? Skillz uses
                      GPS to locate your mobile device to confirm you are
                      located where cash tournaments are permitted. Cash
                      tournaments currently are disabled in certain countries and   ∠




https://www.skillz.com/legal/                                                       7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software             Page 2 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 3 of 69


                      some U.S. states (AZ, AR, CT, DE, FL, LA, MT, SC, SD, and
                      TN) to comply with local regulations.
                    • What is the difference between skill-based gaming and
                      gambling? Players’ abilities determine the outcome of a
                      skill-based competition. Gambling involves significant
                      elements of chance and increased performance is often
                      uncorrelated with additional play.
                    • What happens if players try to play a Skillz game where
                      cash competitions are not enabled? For states and
                      countries where cash competitions are not permitted,
                      generally, players may still compete in virtual currency
                      tournaments.
                    • How do I know my opponent is a fair match? Skillz’s
                      algorithm matches players of similar ability to ensure level
                      play in tournaments.
                    • How do I know that each game is fair? Skillz technology
                      and teams ensure that each tournament provides the same
                      circumstances to each player. Software and fraud
                      prevention teams also monitor gameplay to prevent
                      cheating and ensure competitions are fair.




                User Terms and Conditions of
                Service
                Updated {October 10th. 2019}

                                                                                     ∠




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software             Page 3 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 4 of 69


                Welcome to Skillz! We hope you’ll enjoy being a part of our
                community by participating in online gaming challenges,
                competitions and tournaments offered by those certain third-
                party developer partners who have integrated their games with
                Skillz’s SDK (collectively, “Competitions”) and using other
                applications, tools and services offered by third-party developer
                partners who have integrated Skillz’s SDK into their Competitions
                and that may be provided from time to time (together with
                Competitions, the “Services”). YOU ACKNOWLEDGE THAT YOUR
                ABILITY TO PARTICIPATE IN COMPETITIONS AND USE THE
                SERVICES OFFERED BY THIRD PARTY DEVELOPERS DOES NOT
                ESTABLISH SKILLZ AS A PROVIDER OF COMPETITIONS OR THE
                SERVICES.

                BY REGISTERING FOR AN ACCOUNT WITH US (your “Account”),
                USING THE SERVICES IN ANY WAY, CLICKING “I ACCEPT”
                BELOW, DOWNLOADING ANY APPLICATION INTEGRATED WITH
                SKILLZ’S SDK (as further defined in Section 2.2 below,
                “Software”), OR REGISTERING FOR OR PARTICIPATING IN ANY
                COMPETITIONS, YOU: (A) ACKNOWLEDGE THAT YOU HAVE
                READ THESE TERMS AND CONDITIONS OF SERVICE AND ALL
                OBLIGATIONS AND RULES THAT MAY BE INCLUDED WITHIN
                EACH COMPETITION IN WHICH YOU PARTICIPATE (“Rules”)
                (these Terms and Conditions of Service, the terms of any policy
                incorporated herein, and the Rules are collectively referred to as
                the “Terms”) IN THEIR ENTIRETY; (B) AGREE TO BE BOUND BY
                THE TERMS; AND (C) ARE AUTHORIZED AND ABLE TO ACCEPT
                THESE TERMS. If you don’t wish to be bound by the Terms, do
                not click “I accept” and do not register with Skillz (“Skillz”, “we” or
                                                                                          ∠




https://www.skillz.com/legal/                                                             7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software             Page 4 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 5 of 69


                “us”) and do not use the Services. Declining to accept these
                Terms means you will be unable to participate in Competitions or
                use your Skillz account.




                1. GENERAL TERMS

                1.1. ARBITRATION. TO THE MAXIMUM EXTENT PERMITTED
                UNDER APPLICABLE LAW, ANY CLAIM, DISPUTE OR
                CONTROVERSY OF WHATEVER NATURE (“CLAIM”) ARISING OUT
                OF OR RELATING TO THESE TERMS AND/OR OUR SOFTWARE
                OR SERVICES MUST BE RESOLVED BY FINAL AND BINDING
                ARBITRATION IN ACCORDANCE WITH THE PROCESS
                DESCRIBED IN SECTION 14 BELOW. PLEASE READ SECTION 14
                CAREFULLY. TO THE MAXIMUM EXTENT PERMITTED UNDER
                APPLICABLE LAW, YOU ARE GIVING UP THE RIGHT TO LITIGATE
                (OR PARTICIPATE IN AS A PARTY OR CLASS MEMBER) ALL
                DISPUTES IN COURT BEFORE A JUDGE OR JURY.

                1.2. Changes to the Terms. We may amend, change, modify or
                revise the Terms at any time, and we may post a notice on our
                website at




                                                                                   ∠




https://www.skillz.com/legal/                                                      7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software             Page 5 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 6 of 69


                (“Website”) of any material changes, and you can see when these
                Terms were last revised by referring to the “Updated” legend
                above. Your continued participation in Competitions and/or use
                of Software or Services means you accept any new or modified
                Terms. You are responsible for reviewing the Terms for any
                changes, so please check back here from time to time.

                1.3. Eligibility. You may not modify these Terms except in writing
                signed by both you and Skillz. For purposes of these Terms,
                “writing” does not mean an email nor an electronic/facsimile
                signature.

                1.3.1. United States (U.S.). To be eligible to register an Account,
                to participate in any Competition or receive Services, and/or to
                download Software, you must: (a) be a natural person who is at
                least 18 years of age or older, and who is personally assigned to
                the email address submitted during your Account registration;
                (b) have the power to enter into a contract with Skillz; (c) be
                physically located within the U.S. when accessing your Account
                and participating in Competitions; (d) be physically located within
                a U.S. state in which participation in the Competition you select
                is unrestricted by that state’s laws; and (e) at all times abide by
                these Terms. If any one of these requirements is not met at any
                time, we, as agent for our developer partners, may suspend or
                close your Account with or without notice.

                1.3.2. Non-U.S. To be eligible to register an Account, to
                participate in any Competition or receive Services, and/or to
                download Software, you must: (a) be a natural person who is at
                least 18 years of age or older, and who is personally assigned to
                                                                                      ∠
                the email address submitted during your Account registration;
                (b) have the power to enter into a contract with Skillz; (c) be



https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software             Page 6 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 7 of 69


                physically located in a jurisdiction in which participation in the
                Competition you select is permitted and unrestricted by that
                state or country’s laws; and (d) at all times abide by these Terms.
                If any one of these requirements is not met at any time, we, on
                behalf of our developer partners, may suspend or close your
                Account with or without notice.

                1.4. Registration. When you create an Account, you will be asked
                for a legitimate email address that you control and to create a
                password. After registration, you will be given the opportunity to
                create a username or accept a username given by the Services.
                The password and username are needed to participate in the
                Services. As a registered user, you can update your account
                settings, including your email address, by logging into your Skillz
                Account inside any Skillz-enabled game and clicking “Account
                Settings”. Also, if you forget either your password or username,
                you can visit the Website or email us for help. Please keep your
                username and password secret because you are responsible for
                all activity in your Account. Although we may offer a feature that
                allows you to “save” or “remember” your password, this feature
                makes it possible for third parties to access your Account, so
                please use that feature prudently because such use is at your
                own risk. We may, in our sole discretion, reject, change, suspend
                and/or terminate your username.

                1.5. Your Account. As the holder of your Account, you are solely
                responsible for complying with these Terms, and only you are
                entitled to all benefits accruing thereto. You may not allow any
                other person to (i) access your Account; (ii) access Services or
                Software through your Account; or (iii) accept or use prizes,         
                winnings and other representative of value (including without




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software             Page 7 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 8 of 69


                limitation digital trophies, virtual currency or virtual goods)
                (collectively “Winnings”). Neither your Account nor Winnings nor
                any Digital Assets (defined in Section 10.3) are transferable to
                any other person or account. You must immediately notify us of
                any unauthorized use of your password or identification or any
                other breach or threatened breach of our security or the security
                of your Account in any Skillz-enabled game.

                1.6. Personal Location Data: As a part of this service, on behalf
                of our developer partners, we collect location information from
                your device. If you would like to opt out of having this
                information collected, you can disable location access to any
                game with the Skillz SDK through the Settings menu on your
                mobile device.

                1.7. Use of Information Collected: By upgrading an account and
                providing an email address, users authorize Skillz to provide
                them with important announcements, relevant promotions, and
                other related communications relating to the Service, Software
                and Competitions. Users will always have the opportunity to opt
                out of these communications at any time.

                1.8 Employee Policy: Skillz employees may use the Services
                and/or Software for the purpose of testing the user experience,
                but may not withdraw money. Skillz directors, contractors,
                affiliates, or partners may use the Website, Services and/or
                Software without such limitation, but only if they do not have any
                access to non-public information relating to the Services and/or
                Software that would lead to any advantage in their play using the
                Services and/or Software.
                                                                                     




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software             Page 8 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 9 of 69


                2. SERVICES AND SOFTWARE

                2.1. The Services. On behalf of our developer partners, we may,
                with or without notice to you: (1) modify, suspend or terminate
                your access to the Website, Services and/or Software for any
                reason without liability; and (2) interrupt the operation of the
                Website, Services and/or Software as necessary to perform
                maintenance, error correction, or other work. As agent for our
                developer partners, we may suspend and/or close the account of
                any user who violates, or whom we reasonably believe may be in
                violation of or will violate, these Terms, at any time without
                notice and without liability. Also, and without limiting our other
                rights or remedies, if we believe you have violated these Terms
                or if you have violated these Terms, as agent for our developer
                partners, we may determine that your Winnings, if any, will be
                forfeited, disgorged or recouped.

                2.2. Software. If you wish to participate in Competitions or
                receive Services, you may be required to first download certain
                mobile applications from our third-party developer partners
                which have integrated Skillz’s SDK (together with the content
                included therein, any associated documentation, and any
                application program interfaces, license keys, and patches,
                updates, upgrades, improvements, enhancements, fixes and
                revised versions of any of the foregoing, is collectively
                “Software”). If you do not download the Software, you will not be
                able to participate in Competitions or receive relevant Services.
                Whether you download the Software directly or from a third party,
                such as via an app store, your use of the Software is subject to
                these Terms. We license the Software to you under Section 10.2.      




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software             Page 9 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 10 of 69


                2.3. Remote Access and Updates. We and/or our developer
                partners choose to offer technical support for Software from
                time to time in our discretion. Such technical support may
                require that we or our developer partners remotely access your
                device on which the Software is installed (“Device”). Also, if and
                when our developer partners update the Software or deploy
                patches, updates, and modifications to the Skillz SDK integrated
                into the Software, as applicable, we may do so through remote
                access of your Device without your knowledge. You hereby
                consent to these activities. You acknowledge that if we or our
                developer partners cannot remotely access your Device, then the
                Software may no longer work, and this may prevent you from
                participating in Competitions or otherwise receiving Services. We
                and/or our developer partners’ access to your Device will be
                limited solely to (i) providing support (ii) updating the Software or
                (iii) determining your location for skill-gaming regulatory
                purposes only, and is governed by the terms of our Privacy
                Policy.

                2.4. Beta Releases. For any Service that is identified by us or our
                developer partners as a “beta” version (“Beta Service”), you
                acknowledge and agree that a Beta Service may contain more or
                fewer features than the final release of the Service. We and our
                developer partners reserve rights not to release a final release of
                a Beta Service or to alter any such Beta Services’ features,
                specifications, capabilities, functions, licensing terms, release
                dates, general availability or other characteristics. Beta Services
                may not be suitable for production use and may contain errors
                affecting proper operation and functionality.
                                                                                        




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 10 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 11 of 69


                2.5. Third Party Sites. You may be able to access third-party
                websites or services via the Software, Services or Website. We
                are not responsible for third-party websites, services, or content
                available through those third-party services. You are solely
                responsible for your dealings with third-parties (including
                advertisers and game developers). Your use of third-party
                software, websites or services may be subject to that third-
                party’s terms and conditions.




                3. COMPLIANCE WITH LAWS

                3.1. Prohibited US States/Countries. You acknowledge that
                various rules, regulations and laws addressing sweepstakes,
                contests, and tournaments with entry fees and/or prizes govern
                your participation in Competitions (“Gaming Laws”), and that
                Gaming Laws are set up by each individual US state, country,
                territory, or jurisdiction. Therefore, the Software DOES NOT
                permit Cash Competitions (as defined in section 8.3) to be
                offered to users participating in Competitions in any state in
                which such Competition violates its Gaming Laws (“Prohibited
                Jurisdiction”), and if you are located in any Prohibited
                Jurisdiction then you may not participate in Cash Competitions.
                In the United States, Prohibited Jurisdictions, as of the “Updated”
                date above, include: Arizona, Arkansas, Connecticut, Delaware,
                Florida, Louisiana, Montana, South Carolina, South Dakota, and
                Tennessee. For card games, Prohibited Jurisdictions include
                Maine and Indiana. It is your responsibility to determine whether
                the state, country, territory or jurisdiction in which you are located
                                                                                         
                is a Prohibited Jurisdiction. Together with our developer




https://www.skillz.com/legal/                                                            7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 11 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 12 of 69


                partners, we reserve the right (but have no obligation) to monitor
                the location from which you access Services, and on behalf of
                our developer partners, we may block access from any
                Prohibited Jurisdiction. Each time you log in to participate in a
                Cash Competition, you must accurately confirm the location
                from which you are playing.

                3.2. Additional Laws. In addition to Gaming Laws, you are also
                subject to all municipal, state and federal laws, rules and
                regulations of the city, state and country in which you reside and
                from which you access and use Services, including without
                limitation U.S. export laws (together with Gaming Laws, the
                “Applicable Laws”). You are solely responsible for your
                compliance with all Applicable Laws. Access to Competitions
                may not be legal for some or all residents of, or persons present
                in, certain jurisdictions. SERVICES AND COMPETITIONS ARE
                VOID WHERE PROHIBITED OR RESTRICTED BY APPLICABLE
                LAWS. Your participation in Competitions is at your own risk, and
                you agree not to hold us responsible or liable if Applicable Laws
                restrict or prohibit your access or participation.

                3.3. LEGAL DISCLAIMERS. WE MAKE NO REPRESENTATIONS
                OR WARRANTIES, EXPRESS OR IMPLIED, AS TO THE
                LAWFULNESS OF YOUR PARTICIPATING IN ANY COMPETITION
                OFFERED BY OUR DEVELOPER PARTNERS OR USE OF SERVICES,
                NOR SHALL ANY PERSON AFFILIATED, OR CLAIMING
                AFFILIATION, WITH US HAVE AUTHORITY TO MAKE ANY SUCH
                REPRESENTATIONS OR WARRANTIES.



                                                                                     




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 12 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 13 of 69


                4. YOUR REPRESENTATIONS AND
                WARRANTIES TO US

                You represent and warrant to us that (1) you have the right,
                authority, and capacity to agree to these Terms, to register for an
                Account, and to participate in those Competitions for which you
                register; and (2) you will comply with these Terms when
                participating in Competitions, receiving Services, and/or using
                Software; and (3) all information you supply to us or our
                developer partners is complete, accurate and current (and
                knowingly submitting incomplete or inaccurate information, or
                failing to update and maintain current, complete and accurate
                information, may result, without limitation, in immediate
                termination of your Account and forfeiture of Winnings).




                5. YOUR INDEMNIFICATION OF US

                You will, at your own cost and expense, indemnify and hold us
                and our directors, officers, employees and agents harmless from
                and against any and all claims, disputes, liabilities, judgments,
                settlements, actions, debts or rights of action, losses of whatever
                kind, and all costs and fees, including reasonable legal and
                attorneys’ fees, arising out of or relating to (i) your breach of
                these Terms; (ii) any use of your Account, the Website, the
                Software and the Services by any person including yourself; (iii)
                your violation of Applicable Laws; and/or (iv) your negligence or
                misconduct; and, if we instruct you in writing, you will, at your
                cost and expense, defend us from any of the foregoing using
                counsel reasonably acceptable to us.                                  




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 13 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 14 of 69




                6. PRIVACY

                6.1. Privacy Policy. We are committed to your privacy, and our
                Privacy Policy, the terms of which are incorporated into these
                Terms as if set forth in their entirety, explains the policies put in
                place and used by us to protect your privacy as you visit the
                Website, participate in Competitions, download and use the
                Software and receive Services, and its terms are made a part of
                these Terms by this reference. We receive, store and use all
                information that you submit to the Website and all information
                you submit in registering for and participating in Services, in
                accordance with the Privacy Policy, so please read it carefully.
                We also collect anonymous aggregated and/or statistical data
                reflecting your use of the Website and Services and may use
                such data for tracking, reporting and other activities in
                connection with our business, also all in accordance with the
                Privacy Policy. We will not intentionally disclose any personally
                identifying information about you (including information
                submitted in creating an Account, your social security number,
                your email address, phone number, or passport, information
                obtained by the Website from cookies, and information regarding
                your IP address) to third parties without your consent except (1)
                where expressly specified in these Terms, (2) where expressly
                specified in the Privacy Policy, and/or (3) where we, in good faith,
                believe such disclosure is necessary to comply with Applicable
                Laws, to enforce these Terms against you, or to help prevent a
                loss of life or physical injury or crime.

                                                                                        




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 14 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 15 of 69


                6.2. Communications with You. As also detailed in the Privacy
                Policy, we may use emails, text messages, and push
                notifications to notify you when you win our developer partners’
                Competitions, when a Competition you have entered has
                completed, and to let you know of special promotions, events
                and policy changes. We may also communicate with you via
                email, text message, push notification or chat for any other
                purpose relating to Services or Software. We or our
                representatives may monitor all communications made by or
                received by you while using the Website and Services. If you do
                not wish to receive these communications from us, you may opt
                out by emailing support@skillz.com, but you acknowledge that
                opting out may result in your inability to participate in our
                developer partners’ Competitions or receive Services.

                6.3. Device Information. Using the Software and Services
                requires an Internet connection to our servers, and we (on behalf
                of our developer partners) or our developer partners may need to
                collect certain information from you and your Internet-enabled
                device (“Device”) in order to make the Software and Services
                available to you, such as hardware system profile data, internet
                connection data and any other data related to the operation of
                the Service from any Device that logs onto the Service using your
                Account. We will use this information in accordance with the
                Privacy Policy.

                6.4. Warning. Please take care in sending us sensitive
                information because third parties can unlawfully intercept or
                access transmissions or private communications between you
                and us, and you acknowledge that internet transmissions are         




https://www.skillz.com/legal/                                                       7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 15 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 16 of 69


                never completely private or secure. For your safety, you should
                never reveal any sensitive personal information in any Skillz-
                enabled public forums, message boards or chat features.

                6.5. Promotional Activities. By registering for an Account, you
                allow us and/or our developer partners to publicly display your
                username and tournament records, and to use this information
                for any purpose. By using the Services, you allow us and our
                developer partners to print, publish, broadcast and use,
                worldwide, in any media and at any time, your name, picture,
                voice, likeness, and/or any biographical information that you
                submit to us or our developer partners (“Biographical
                Information”) for promotional, marketing or related business
                purposes, without compensation to you. However, we will never
                sell your Biographical Information without your prior written
                consent, and our use of your personally identifiable information
                is always governed by our Privacy Policy.

                6.6. Gameplay Dialogue. On behalf of our developer partners, we
                may use third party websites and technologies to record or
                stream gameplay or chat dialogue occurring through the
                Services, including your own dialogue (“Recordings”). We use
                Recordings to verify compliance with these Terms and as part of
                marketing and promotion of the Services. Please do not submit
                personally identifiable information in gameplay dialogue—this
                information is available for anyone to see and use. You may
                record and distribute your own recordings of gameplay dialogue
                for non-commercial purposes (i.e., you may not record or
                distribute Recordings for compensation) so long as your

                                                                                   




https://www.skillz.com/legal/                                                      7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 16 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 17 of 69


                recording and distribution: (a) do not include other products or
                services that are competitive with the Services, and (b) comply
                with these Terms.

                6.7. Children. The Services will not knowingly accept personal
                information from anyone under 18 years old. If you believe that a
                child under 18 has gained access to the Services, please contact
                us at support@skillz.com. On behalf of ourselves and our
                developer partners, we have taken commercially reasonable
                steps to restrict use of Services to those who are at least 18
                years old. As agent for our developer partners, we do not sell
                products or services for purchase by minors.




                7. ACCEPTABLE USE POLICY

                7.1. Rules of Conduct. You are personally responsible for your
                use of Services and Software, and while using Services and
                Software you must conduct yourself in a lawful and respectful
                manner in accordance with our rules of conduct below. We may
                temporarily or permanently ban users who violate these rules, or
                who abuse email communications, support communications, or
                the community purpose of any message board areas, as
                determined by us and our developer partners, in our sole
                discretion. We and our developer partners reserve the right to
                disable a player’s ability to upload profile photos or edit their
                username at any time.

                    • Profanity, obscenities, or the use of **asterisks** or other
                      “masking” characters to disguise such words, is not
                                                                                     
                      permitted.




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 17 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 18 of 69


                    • You may not use or upload obscene, lewd, slanderous,
                      pornographic, abusive, violent, insulting, indecent,
                      threatening and harassing language of any kind, as
                      determined by us in our sole discretion.
                    • Service usernames will be displayed as ‘Your Name’;
                      impersonating other players is not allowed.
                    • Do not share personal information (your name, phone
                      number, home address, and password) with other users.
                    • Do not transmit or upload any copyrighted or trademarked
                      materials in messages or postings.
                    • Information disclosed in chat rooms, message boards,
                      gameplay dialogue or via eMessages is revealed to the
                      public, and neither we, nor our developer partners, is
                      responsible for information you choose to disclose to
                      others.
                    • Advanced fonts, java, tables, html or other programming
                      codes or commands are not allowed in messages.
                    • You may not attempt to participate in any Service by means
                      of automatic, macro, programmed or similar methods.
                    • You may not commit fraud with regard to any Service.
                    • You may not attempt to impersonate or deceive another
                      user for the purposes of illicitly obtaining cards, passwords,
                      account information etc. (aka “scamming”).

                You may not make any commercial use of any of the information
                provided on the Website or through the Services nor make any
                use of the Website or Services for the benefit of a business.

                7.2. Your Content. You acknowledge that the Service is a passive
                conduit for user content and that: (i) neither we, nor our             
                developer partners, pre-screen user content or communications




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 18 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 19 of 69


                or (ii) control, verify or pay for any user content or
                communications. We do not endorse, and specifically disclaim
                any responsibility or liability for, any publicly posted content. In
                addition, as agent for our developer partners, we may terminate
                your access to any public forums at any time, without notice, for
                any reason whatsoever, and/or delete, move or edit content
                submitted publicly, in whole or in part. You may only upload,
                send, and receive messages and material that is related to the
                subject matter of the public forums, complies with Applicable
                Laws, and conforms to any additional terms of service posted in
                the public forums. You may not upload to, distribute, or otherwise
                publish any content, information, or other material that (a)
                violates or infringes the copyrights, patents, trademarks, service
                marks, trade secrets, or other proprietary rights of any person; (b)
                is libelous, threatening, defamatory, obscene, indecent,
                pornographic, or could give rise to any civil or criminal liability
                under U.S. or international law; or (c) includes any bugs, viruses,
                worms, trap doors, Trojan horses or other harmful code or
                properties. Submissions or opinions expressed by users are that
                of the individual expressing such submission or opinion only.
                Subject to the foregoing, as agent for our developer partners, we
                may edit, refuse to post, or to remove any information or
                materials submitted, in our discretion. You may not use a false
                email address, pretend to be someone other than yourself or
                otherwise mislead us or third parties as to the origin of your
                submissions or content.

                7.3. Cheating, Fraud, and Abuse. In accessing or participating in
                Services or using the Software, you represent and warrant to us
                and our developer partners that you will not engage in any             

                activity that interrupts or attempts to interrupt the operation of




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 19 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 20 of 69


                the Services or Software. Anyone who engages in, participates in
                or displays behavior that may be interpreted, in the discretion of
                us and our developer partners only, as unfair methods in
                participating in Services or using the Software, including but not
                limited to, the opening and/or use of multiple accounts, the use
                of unauthorized or altered software or hardware to assist play
                (e.g., bots, bot nets, and collusion with bots), intentionally poor
                play in certain games to achieve competitive advantage,
                collusion with other players (e.g. intentionally losing rematches
                in Cash Competitions), deliberate transfer of money between
                accounts (e.g., “money laundering”), harassment of other
                participants, posting objectionable material, breach of these
                Terms, breach of security of your Account, or any other act
                (whether through the use of automated technology or otherwise)
                that unfairly alters your chance of winning or constitutes the
                commission of fraud (collectively, “Abuse”), you will be subject to
                immediate sanction (as determined by us and our developer
                partners only), which may include, without limitation: (1)
                immediate termination of your Account and blocking of your
                access to the Website and Services; (2) any Winnings that you
                may otherwise have been entitled to receive shall be void and
                forfeited; and (3) any Winnings received by you shall be subject
                to disgorgement and/or recoupment. In addition to the foregoing,
                as agent for our developer partners, we reserve the right to
                disclose or report any money laundering similar illegal activity to
                law enforcement and regulatory authorities. Without limiting our
                other available remedies, we, solely, or in conjunction with our
                developer partners, may institute or seek any injunctive relief,
                civil and/or criminal proceedings against you and/or any of your
                                                                                      
                co-conspirators arising out of or related to your commission of




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 20 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 21 of 69


                Abuse, including without limitation recovering all of our and/or
                our developer partners’ fees and expenses (including reasonable
                attorneys’ fees) in connection with such efforts.

                7.4. Hacking, Tampering, or Unauthorized Access. Any attempt
                to gain unauthorized access to systems or any other user’s
                account, interfere with procedures or performance of Services,
                Software or the Website or deliberately damage or undermine the
                Services or Software is subject to civil and/or criminal
                prosecution and will result in immediate termination of your
                Account and forfeiture of your Winnings. You acknowledge that
                we are not responsible for any damage, loss or injury resulting
                from hacking, tampering or other unauthorized access or use of
                the Services or your Account.

                7.5. Restrictions. Any use, reproduction or redistribution of the
                Service, Software, or related products or services (including
                without limitation, Digital Assets) not expressly authorized by
                these Terms is expressly prohibited. You may not engage in, or
                assist others to engage in, conduct that would damage or impair
                our property including, without limitation: (a) copying,
                distributing, transmitting, displaying, performing, framing, linking,
                hosting, caching, reproducing, publishing, licensing, or creating
                derivative works from any information, software, products or
                services obtained from us; (b) providing unauthorized means
                through which others may use Services such as through server
                emulators; (c) taking actions that impose an unreasonable or
                disproportionately large load on network infrastructure, or that
                could damage, disable, overburden or impair our Websites or
                Services; (d) interfering with any other party’s use and enjoyment      




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 21 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 22 of 69


                of Services and/or Software (including cheating) or the Website;
                and/or (e) attempting to gain unauthorized access to third party
                accounts, the Service or Software.




                8. WINNINGS, ACCOUNT FUNDS, AND
                PAYMENTS

                8.1. Fees. Fees and payments for Services that you pay to
                participate in Competitions (“Fees”) and billing procedures are
                detailed in the billing application. If Fees are charged to your
                Account, you agree to pay those Fees. All Fees are stated in U.S.
                Dollars, must be prepaid and are non-refundable. You are fully
                responsible and liable for all charges, deposits and withdrawals
                made under your Account, including any unauthorized charges,
                deposits or withdrawals. The price of Services may change at
                any time, but no price change will affect your past purchases.

                8.2. Billing. As agent for our developer partners, we may change
                Fees and billing procedures by updating the billing application
                with or without notice to you. By providing a payment method,
                you (i) represent that you are authorized to use the payment
                method that you provided and that any payment information you
                provide is true and accurate; (ii) authorize us, as agent for our
                developer partners, to charge you for the Services using your
                payment method; and (iii) authorize us, as agent for our
                developer partners, to charge you for any paid feature of the
                Services that you choose to sign up for. As agent for our
                developer partners, we may bill you (a) in advance; (b) at the time
                of purchase; or (c) shortly after purchase, in our sole discretion.   
                You must tell us within 120 days after an error first appears on




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 22 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 23 of 69


                your bill for an investigation of the charge to occur promptly.
                After 120 days from the first appearance of the error, neither we
                nor our developer partners (i) will be liable for any losses
                resulting from the error and (ii) will be required to correct the
                error or provide a refund. If we or our developer partners
                identifies a billing error, it will be corrected within 90 days. You
                must pay for all reasonable costs we, as agent for our developer
                partners, incur to collect any past due amounts, including without
                limitation reasonable attorneys’ fees and other legal fees and
                costs.

                8.3. Cash Deposits. If you play games integrated in a
                Competition without depositing U.S. Dollars into your Account for
                that Competition, then you are a “Non-Cash Player” with respect
                to such Competition. However, if you play in a Competition that
                requires an entry paid in U.S. Dollars (“Cash Competition”), then
                you are a “Cash Player”, and if you establish a positive Account
                balance for entry fees for Cash Competitions, then you must
                submit and maintain at all times the following current and
                correct information: your full name, your permanent residential
                address, your phone number and your credit card or other
                payment information. Participating in Cash Competitions may
                require establishing a positive Account balance in any amount
                we or our developer partners determine. If you are a Cash Player,
                by submitting this information, you consent to allowing us and
                our developer partners to share your personal and payment
                information in confidence with third party service providers for
                the purposes of validating your identity and assessing the
                transaction risk associated with accepting your selected method
                of payment, and for any other purpose as detailed in our Privacy       

                Policy. If you make a credit card deposit, an authorization




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 23 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 24 of 69


                request will be submitted to the issuing bank of at least Ten U.S.
                Dollars (US$10.00) to your credit limit, even if the actual amount
                charged may be lower. When you withdraw funds from your
                account, you may be required to submit your social security
                number or other identifying information. Failure to provide your
                social security number or other requested identifying information
                at that time may result in inability to process your withdrawal for
                any winnings.

                8.4. Bonus Funds. If you are a Cash Player then you may be
                granted bonus funds and/or credits (“Bonus Funds”). Bonus
                Funds can be used to enter Cash Competitions, but cannot be
                withdrawn or used for any other Service. When you enter a Cash
                Competition, US$0.01 (one U.S. cent) of Bonus Funds will be
                used to enter the competition for every US$0.10 (ten U.S. cents)
                spent on the Cash Competition entry fee. Notwithstanding the
                foregoing, additional Bonus Funds will be used to enter Cash
                Competitions if Bonus Funds are the only currency available in
                your account. When you win a Cash Competition, any Bonus
                Funds that you have used to pay the entry fee will be returned to
                you and any additional winnings beyond your entry fee will be
                paid in U.S. Dollars. If you initiate a withdrawal of funds from
                your Account, you will forfeit all Bonus Funds currently in your
                Account. If you do not enter a Cash Competition within a
                continuous 60 day time period, all Bonus Funds in your account
                will be forfeited.

                8.5. Withdrawals. If you are a Cash Player, you may request a
                withdrawal of funds from your available Account balance at any
                time. Digital Assets and Bonus Funds cannot be withdrawn.             
                Processing of requested funds is made by check or by refund to




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 24 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 25 of 69


                the payment method used to make your deposit and may take up
                to ninety (90) days; provided, however, that we, as agent for our
                developer partners, may freeze your Account and/or delay a
                request for withdrawal of funds pending completion of any
                investigation of reported or suspected Abuse, verification of
                eligibility or to comply with Applicable Laws. A check request
                processing fee of up to $2.00 for any withdrawal of less than
                $10.00 may be assessed.

                8.6. Closing Accounts; Forfeiture of Funds. If you close your
                Account, funds in your Account will be returned subject to the
                terms of Section 8.5. If your Account is unilaterally closed or
                terminated for cause as allowed in these Terms, funds in your
                Account may be forfeited and not returned to you. If your funds
                are forfeited by you in accordance with this Section or Sections
                2.1, 4, 7.3, 7.4, 7.5 or 8.9 hereof, these funds may be used to
                defray the costs of administration and enforcement of these
                Terms, allocated or disbursed such amounts to other Services or
                donated these funds.

                8.7. Account Monthly Maintenance Fee. If your Account is
                inactive (i.e. you have not entered at least one (1) tournament)
                for six (6) consecutive months or more, a maintenance fee of
                $2.00 per month may be charged (the “Monthly Maintenance
                Fee”). After five or more months of inactivity you will be notified
                by email that if your Account remains inactive for one more
                month, the Monthly Maintenance Fee will be deducted from your
                Account each consecutive month after that that it remains
                inactive. The Monthly Maintenance Fee will not be deducted
                from your Account if there are no funds in your Account.              




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 25 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 26 of 69


                However, if your Account has no funds and has been inactive for
                twelve or more consecutive months, your Account may be
                closed.

                8.8. Refund Policy. Unless otherwise required by law, no refunds
                are given.

                8.9. Winnings. If you are eligible to receive Winnings, in our
                capacity as agent for our developer partners, we may require that
                you provide proof that you are, or were at the time of your
                participation in the subject Competition, eligible to participate in
                accordance with these Terms and that your participation was in
                accordance with these Terms. If you do not provide such proof
                to our or our developer partners’ reasonable satisfaction, then
                you will not receive the relevant Winnings. If you receive a
                payment in error, we, as agent for our developer partners, may
                reverse or require return of the payment. You agree to cooperate
                with our efforts to do this, in our capacity as agent for our
                developer partners. We may also reduce payment to you without
                notice to adjust for any previous overpayment.

                8.10. Credit Card/PayPal Use. When you pay for any charges by
                credit card, you represent to us that you are the authorized user
                of such credit card. You must promptly notify us of any changes
                to your credit card account number, its expiration date and/or
                your billing address, or if your credit card expires or is canceled
                for any reason. We are not liable for any loss caused by any
                unauthorized use of your credit card or other method of payment
                by a third party (such as PayPal) in connection with the Services.
                Any attempt to defraud through the use of credit cards or other
                                                                                       
                methods of payment, regardless of the outcome, or any failure by
                you to honor legitimate charges or requests for payment, will



https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 26 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 27 of 69


                result in immediate termination of your Account, forfeiture of
                Winnings, and pursuit of civil litigation and/or criminal
                prosecution.

                8.11. Taxes. If you are a U.S. resident, we, as agent for our
                developer partners, may send you an IRS Form W-9 and 1099-
                MISC or other appropriate form if your Winnings total $600 or
                more in any given calendar year. Depending on the state in which
                you reside, we may also send you additional federal or state tax
                forms. Without limiting the foregoing, as agent for our developer
                partners, we may withhold from your existing Account balance
                and/or from future Winnings any amount required to be withheld
                by Applicable Laws, including amounts due in connection with
                your failure to complete relevant tax documentation, but you
                remain solely responsible for paying all federal, state and other
                taxes in accordance with all Applicable Laws.




                9. COPYRIGHT COMPLAINTS

                The Digital Millennium Copyright Act (DMCA) provides copyright
                owners who believe that their rights under the United States
                copyright law have been infringed by acts of third parties over
                the Internet with ways to protect their rights. If you believe that
                your copyrighted work has been copied without your
                authorization and is available in the Services in a way that may
                constitute copyright infringement, you can provide notice of your
                claim to the designated agent listed below. For your notice to be
                effective, it must include the following information:
                                                                                      




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 27 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 28 of 69


                         1. A physical or electronic signature of a person
                            authorized to act on behalf of the owner of the
                            intellectual property right that is allegedly infringed;
                         2. A description of the copyrighted work that you claim
                            has been infringed upon;
                         3. A description of where the material that you claim is
                            infringing is located in this game; Information
                            reasonably sufficient to permit us to contact the
                            complaining party, such as address, telephone
                            number, and, if available, an e-mail address at which
                            the complaining party can be contacted;
                         4. A statement by you that you have a good-faith belief
                            that the disputed use is not authorized by the
                            copyright owner, its agent, or the law; and
                         5. A statement that the information in the notification is
                            accurate and, under penalty of perjury, that the
                            complaining party is authorized to act on behalf of
                            the owner of the exclusive right that is allegedly
                            infringed.

                Skillz’ Designated Agent is: Skillz, Inc. Attn: Legal Department,
                P.O. Box 445, San Francisco, CA 94104; support@skillz.com.




                10. PROPRIETARY RIGHTS

                10.1. Your Content. Subject to these Terms, you grant to us a
                worldwide, perpetual, unrestricted, royalty-free license to use,
                copy, modify, distribute, publish, perform, transmit and display
                any and all communications, materials, content and information         
                that you submit to us or our developer partners, whether directly




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 28 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 29 of 69


                or through the Website, Services or Software (“Content”), and
                waive any moral rights you may have in Content. Subject to these
                Terms, any communication or material you transmit to us,
                including any data, questions, comments, suggestions or the like,
                will be treated by us and our developer partners as non-
                confidential and non-proprietary. Subject to these Terms, we and
                our developer partners may use Content for any purpose, without
                any compensation, accounting or other liability or obligation to
                you. If you use or share Content in a way that infringes others’
                copyrights, trademarks, other intellectual property rights or
                privacy rights, you are breaching these Terms. You represent and
                warrant to us and our developer partners that for the duration of
                these Terms you have (and will have) all the rights necessary for
                the Content you upload or share on the services and that the use
                of the Content, as contemplated in this Section will not violate
                any Applicable Laws. If your Account is cancelled or terminated,
                we and our developer partners may permanently delete your
                Content from our servers and we have no obligation to return
                Content to you.

                10.2. Software License. Subject to these Terms, we grant to you
                a personal, nonexclusive, limited, non-transferable, non-
                assignable, non-sublicensable, limited license to install and run
                the Software, in object code format only, on a Device owned or
                controlled by you, solely for the purpose of accessing and using
                the Services in accordance with these Terms, and solely for so
                long as your Account is open. You acknowledge that you are
                receiving licensed rights only. You may not network the Software
                among devices. You may not directly or indirectly, or authorize
                any person or entity to: (i) reverse engineer, decompile,           

                disassemble, re-engineer or otherwise create or attempt to




https://www.skillz.com/legal/                                                       7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 29 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 30 of 69


                create or permit, allow or assist others to create the source code
                of the Software or its structural framework; (ii) create derivative
                works of the Software; (iii) use the Software in whole or in part
                for any purpose except as expressly provided herein; or (iv)
                disable or circumvent any access control or related device,
                process or procedure established with respect to the Software.
                You acknowledge that you have access to sufficient information
                such that you do not need to reverse engineer the Software in
                any way to permit other products or information to interoperate
                with the Software. You are responsible for all use of the Software
                that is under your possession or control.

                10.3. Digital Assets. Some Services and Software may allow you
                to create digital objects, such as avatars. Such digital objects, in
                addition to any digital or virtual objects or assets we assign to
                your Account, such as “Z”, virtual trophies or virtual goods, are
                collectively referred to as “Digital Assets”. You acknowledge that
                because all Digital Assets are created through the Software
                and/or Services, we solely and exclusively own all Digital Assets.
                To the extent we do not automatically own any Digital Asset, you
                hereby irrevocably, expressly and automatically assign to us, in
                perpetuity, all right, title and interest in and to any such Digital
                Assets, including, without limitation, all copyrights, patent rights,
                trade secrets, trademarks, moral rights and all other applicable
                proprietary and intellectual property rights throughout the world.
                If you have any rights to Digital Assets that cannot (as a matter
                of law) be assigned to us in accordance with the foregoing, you
                unconditionally and irrevocably: (i) waive the enforcement of
                such rights against us; and (ii) grant to us an exclusive,
                irrevocable, perpetual, worldwide, royalty-free license (a) to          

                reproduce, create derivative works of, distribute, publicly perform,




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 30 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 31 of 69


                publicly display, digitally perform and otherwise use and exploit
                such Digital Assets, (b) to use, make, have made, sell, offer to
                sell, import and otherwise exploit any product or service based
                on, embodying, incorporating or derived from Digital Assets, and
                (c) to exercise any and all other present or future rights not yet
                known in Digital Assets. Subject to these Terms, we grant you a
                limited license to use Digital Assets through your own Account
                solely for purposes and in furtherance of your use of Services.

                10.4. Ownership. All content of the Website, all Skillz products
                and services, all Skillz logos, symbols, expansion names and
                symbols, play level symbols, trade dress or “look and feel”, all
                Digital Assets and those portions of the Software and Services
                which are property of Skillz as well as all derivative works or
                modifications of any of the foregoing, and all related and
                underlying intellectual property (including without limitation
                patents, trademarks, trade secrets and copyrights), are our sole
                and exclusive property. We reserve all rights not expressly
                granted herein. Except as expressly set forth herein, no right or
                license is granted hereunder, express or implied or by way of
                estoppel, to any intellectual property rights and your use of
                Services and/or Software does not convey or imply the right to
                use the Services or Software in combination with any other
                information or products.




                11. TERM AND TERMINATION

                These Terms apply to you and to us from the date that you
                accept them as provided above, until termination of your             
                Account (whether by deactivation, cancellation, closure,




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 31 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 32 of 69


                expiration or termination by you or us). You may terminate these
                Terms at any time and for any reason by going to your Account
                webpage and following the account closure process. Upon
                termination of your Account, you must immediately discontinue
                use of the Services and the Software and your Account and
                promptly uninstall and delete all copies of the Software.
                Immediately upon termination of your Account, all license and
                rights granted to you under these Terms automatically terminate
                and you shall automatically forfeit the right to use Digital Assets.
                Your obligation to pay accrued Fees will survive any termination
                of these Terms. Any and all terms and conditions within these
                Terms which should, by their nature, survive termination of these
                Terms, will survive such termination (including without limitation
                Sections 3.3, 4, 5, 6, 8.6, 8.7, 8.9, 8.10, 10.3 and 12 through 15
                (inclusive).




                12. DISCLAIMERS

                In conjunction with our developer partners, we strive to keep
                Services up and running; however, all online services suffer
                occasional disruptions and outages, and we are not responsible
                or liable for any disruption or loss you may suffer as a result. You
                should regularly backup content that you store on the Services.

                TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE
                LAW, ALL SERVICES, PRODUCTS, INFORMATION AND DATA
                PROVIDED OR MADE AVAILABLE BY US OR OUR DEVELOPER
                PARTNERS (INCLUDING WITHOUT LIMITATION DIGITAL ASSETS
                AND SOFTWARE) ARE “AS IS” AND WITHOUT WARRANTY OF                      
                ANY KIND, EITHER EXPRESSED OR IMPLIED, INCLUDING BUT




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 32 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 33 of 69


                NOT LIMITED TO, IMPLIED WARRANTIES OF
                MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
                NON-INFRINGEMENT, AND YOU ASSUME THE ENTIRE RISK
                WITH RESPECT THERETO. WE MAKE NO REPRESENTATION,
                WARRANTY OR GUARANTEE THAT SERVICES, YOUR ACCOUNT,
                SOFTWARE, THE WEBSITE AND/OR DIGITAL ASSETS WILL BE
                SECURE, VIRUS-FREE, UNINTERRUPTED OR ERROR-FREE, OR
                THAT THE SAME WILL FUNCTION PROPERLY IN COMBINATION
                WITH ANY THIRD PARTY COMPONENT, TECHNOLOGY,
                HARDWARE, SOFTWARE OR SYSTEM.

                We are not responsible or liable for any damage, loss or injury
                resulting from, relating to or arising out of (1) use, access or
                attempted use or access of Services, Digital Assets, the Software
                or the Website; (2) downloading any information from the
                Software, Services or Website; and/or (3) violations of these
                Terms by other users. We have no responsibility to enforce these
                terms for the benefit of any user.
                Some states do not allow the disclaimer of implied warranties;
                as such the foregoing disclaimer may not apply to you in its
                entirety.




                13. LIMITATIONS OF LIABILITY

                TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE
                LAW, NEITHER WE, NOR OUR DEVELOPER PARTNERS,
                SUPPLIERS OR LICENSORS, WILL BE LIABLE TO YOU OR ANY
                THIRD PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE,
                CONSEQUENTIAL (INCLUDING, WITHOUT LIMITATION, LOST                  
                PROFITS, LOST DATA OR LOSS OF GOODWILL) OR INCIDENTAL




https://www.skillz.com/legal/                                                       7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 33 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 34 of 69


                DAMAGES, ARISING OUT OF OR RELATING TO THESE TERMS,
                THE WEBSITE OR ANY INFORMATION, SERVICES, PRODUCTS
                OR SOFTWARE MADE AVAILABLE OR ACCESSIBLE TO YOU,
                WHETHER BASED ON A CLAIM OR ACTION OF CONTRACT,
                WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT,
                BREACH OF ANY STATUTORY DUTY, INDEMNITY OR
                CONTRIBUTION OR OTHERWISE, EVEN IF WE OR OUR
                DEVELOPER PARTNERS, THIRD PARTY SUPPLIERS OR
                LICENSORS HAVE BEEN ADVISED OF THE POSSIBILITY OF
                SUCH LIABILITY.

                TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE
                LAW, OUR MAXIMUM LIABILITY TO YOU ARISING OUT OF OR IN
                ANY WAY CONNECTED TO THESE TERMS SHALL NOT EXCEED
                U.S. $50.00. THE EXISTENCE OF ONE OR MORE CLAIMS BY YOU
                WILL NOT INCREASE OUR LIABILITY. IN NO EVENT SHALL OUR
                DEVELOPER PARTNERS, SUPPLIERS OR LICENSORS HAVE ANY
                LIABILITY ARISING OUT OF OR IN ANY WAY CONNECTED TO
                OUR PRODUCTS, INFORMATION OR SERVICES.

                Certain jurisdictions do not allow limitations of liability for
                incidental, consequential or certain other types of damages; as
                such, the limitations and exclusions set forth in this Section may
                not apply to you.




                14. DISPUTE RESOLUTION AND ARBITRATION

                14.1. General. This Section applies to any Dispute except for
                Disputes relating to the enforcement or validity of our intellectual
                                                                                       
                property rights. The term “Dispute” means any dispute, action or




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 34 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 35 of 69


                other controversy between you and us concerning these Terms,
                the Services or any product, service or information we make
                available to you, whether in contract, warranty, tort, statute,
                regulation, ordinance or any other legal or equitable basis.
                “Dispute” will be given the broadest possible meaning allowable
                under law. In the event of a Dispute, you or we must give the
                other a Notice of Dispute, which is a written statement that sets
                forth the name, address and contact information of the party
                giving it, the facts giving rise to the Dispute, and the relief
                requested. You must send any Notice of Dispute by U.S. Mail to
                Skillz Customer Support, 1061 Market Street, 6th Floor, San
                Francisco, CA 94103. We will send any Notice of Dispute to you
                by U.S. Mail to your address if we have it, or otherwise to your
                email address. You and we will attempt to resolve any Dispute
                through informal negotiation within sixty (60) days from the date
                the Notice of Dispute is sent. After sixty (60) days, either you or
                we may commence arbitration. You may also litigate any Dispute
                in small claims court in your county of residence or San
                Francisco, California, if the Dispute meets all requirements to be
                heard in the small claims court. You may litigate in small claims
                court whether or not you negotiated informally first.

                14.2. Binding arbitration. If you and we do not resolve any
                Dispute by informal negotiation or in small claims court, any
                other effort to resolve the Dispute will be conducted exclusively
                by binding arbitration as described in this Section. Instead, all
                Disputes will be resolved before a neutral arbitrator, whose
                decision will be final except for a limited right of appeal under the
                Federal Arbitration Act. Any court with jurisdiction over the
                parties may enforce the arbitrator’s award.                             




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 35 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 36 of 69


                14.3. Class action waiver. To the maximum extent permitted
                under applicable law, any proceedings to resolve or litigate any
                Dispute in any forum will be conducted solely on an individual
                basis. Neither you nor we will seek to have any Dispute heard as
                a class action or in any other proceeding in which either party
                acts or proposes to act in a representative capacity. No
                arbitration or proceeding will be combined with another without
                the prior written consent of all parties to all affected arbitrations
                or proceedings. If this waiver is found to be illegal or
                unenforceable as to all or some parts of a Dispute, then it won’t
                apply to those parts. Instead, those parts will be severed and
                proceed in a court of law, with the remaining parts proceeding in
                arbitration.

                14.4. Arbitration procedure. If you are located within the United
                States, Canada, the United Kingdom or the European Union, or
                any of their territories, then any arbitration will be conducted by
                the American Arbitration Association (the “AAA”) under its
                Commercial Arbitration Rules. You and we each agree to
                commence arbitration only in San Francisco, California, USA. You
                may request a telephonic or in-person hearing by following the
                AAA rules. In a Dispute involving $10,000 or less, any hearing will
                be telephonic unless the arbitrator finds good cause to hold an
                in-person hearing instead. If you are located in a country other
                than listed above, then arbitration will be conducted by the
                International Court of Arbitration of the International Chamber of
                Commerce (ICC) pursuant to UNCITRAL rules, and the arbitration
                shall be conducted in English and the English version of these
                Terms (and not any translation) shall control, and both parties
                hereby agree to accord this arbitration agreement the broadest          

                scope admissible under applicable Laws, and that it shall be




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 36 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 37 of 69


                interpreted in a non-restrictive manner. The arbitrator may award
                the same damages to you individually as a court could. The
                arbitrator may award declaratory or injunctive relief only to you
                individually, and only to the extent required to satisfy your
                individual claim. These Terms govern to the extent they conflict
                with the arbitrators’ commercial rules. The arbitrator may award
                compensatory damages, but shall NOT be authorized to award
                non-economic damages, such as for emotional distress, or pain
                and suffering or punitive or indirect, incidental or consequential
                damages. Each party shall bear its own attorneys’ fees, cost and
                disbursements arising out of the arbitration, and shall pay an
                equal share of the fees and costs of the arbitrator and AAA;
                however, the arbitrator may award to the prevailing party
                reimbursement of its reasonable attorneys’ fees and costs
                (including, for example, expert witness fees and travel expenses),
                and/or the fees and costs of the arbitrator. Within fifteen (15)
                calendar days after conclusion of the arbitration, the arbitrator
                shall issue a written award and a written statement of decision
                describing the material factual findings and conclusions on
                which the award is based, including the calculation of any
                damages awarded. Judgment on the award may be entered by
                any court of competent jurisdiction. The parties waive their right
                to commence any action or judicial proceeding in connection
                with a dispute hereunder, except for purposes of: (i) recognition
                and/or enforcement of the arbitration award or any other
                decision by the arbitral tribunal, (ii) obliging the other party to
                participate in the arbitration proceedings, (iii) requesting any type
                of conservative or interim measure in connection with the
                dispute prior to the constitution of the arbitral tribunal, (iv)
                                                                                        
                requesting the appearance of witnesses and/or experts, and/or




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 37 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 38 of 69


                (v) requesting that any information and/or documentation
                discovery be complied with. By agreeing to this binding
                arbitration provision, you understand that you are waiving certain
                rights and protections which may otherwise be available if a
                claim or Dispute were determined by litigation in court, including,
                without limitation, the right to seek or obtain certain types of
                damages precluded by this arbitration provision, the right to a
                jury trial, certain rights of appeal, the right bring a claim as a
                class member in any purported class or representative
                proceeding, and the right to invoke formal rules of procedure and
                evidence.

                14.5. Claims or Disputes. Must be filed within one year. To the
                extent permitted by applicable law, any claim or Dispute under
                these Terms must be filed within one year from the date of the
                cause of action. If a claim or dispute isn’t filed within one year,
                it’s permanently barred.

                14.6. Equitable Relief. You agree that we would be irreparably
                damaged if these Terms were not specifically enforced.
                Therefore, in addition to any other remedy we may have at law,
                and notwithstanding our agreement to arbitrate Disputes, we are
                entitled without bond, other security, or proof of damages, to
                seek appropriate equitable remedies with respect to your
                violation of these Terms in any court of competent jurisdiction.

                14.7 Language of the Terms: If we provide a translated version
                of these Terms, the User Terms of Service, the Developer Terms
                and Conditions of Service, the Affiliate Program Terms of
                Service, the Skillz Privacy Policy, or any other terms or policy, it is
                                                                                          




https://www.skillz.com/legal/                                                             7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 38 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 39 of 69


                for informational purposes only. If the translated version means
                something different than the English version, then the English
                meaning will be the one that applies.




                15. MISCELLANEOUS

                These Terms constitute the entire agreement between you and
                us pertaining to the subject matter hereof and supersede all prior
                or other arrangements, understandings, negotiations and
                discussions, whether oral or written. These Terms cannot be
                modified by you, and may only be modified by us as provided
                above. Our failure to require or enforce strict performance by you
                of any provision of these Terms or to exercise any right under
                them shall not be construed as a waiver or relinquishment of our
                right to assert or rely upon any such provision or right in that or
                any other instance. The provisions of these Terms are intended
                to be severable. If for any reason any provision of these Terms
                shall be held invalid or unenforceable in whole or in part by any
                court of competent jurisdiction, such provision shall, as to such
                jurisdiction, be ineffective to the extent of such determination of
                invalidity or unenforceability without affecting the validity or
                enforceability thereof in any other manner or jurisdiction and
                without affecting the remaining provisions of the Terms, which
                shall continue to be in full force and effect. Section titles in these
                Terms are for reference only and have no legal effect. No right or
                remedy of ours shall be exclusive of any other, whether at law or
                in equity, including without limitation damages injunctive relief,
                attorneys’ fees and expenses. We may assign these Terms, in
                                                                                         
                whole or in part, at any time without notice to you. You may not




https://www.skillz.com/legal/                                                            7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 39 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 40 of 69


                assign these Terms or transfer any rights to use the Services or
                Software. You consent to our providing you notifications about
                the Services or information the law requires us to provide via
                email to the address that you specified when you created your
                Account. Notices emailed to you will be deemed given and
                received when the email is sent. If you do not consent to receive
                notices electronically, you must close your Account. These
                Terms are solely for your and our benefit, and not for the benefit
                of any other person, except for our successors and assigns.
                A printed version of these Terms and of any notice given in
                electronic form will be admissible in judicial or administrative
                proceedings based upon or relating to these Terms to the same
                extent and subject to the same conditions as other business
                documents and records originally generated and maintained in
                printed form.
                Please send any questions or comments (including all inquiries
                unrelated to copyright infringement) to: Skillz Customer Support,
                P.O. Box 445, San Francisco, CA 94104. Please print these Terms
                for your records.




                Developer Terms and
                Conditions of Service
                Updated {February 12, 2019}

                Skillz is happy to be working with you. These Developer Terms of
                Service defines the relationship between SKILLZ, Inc. (“Skillz”)
                and you, the person registering for developer services or the
                                                                                     
                organization or entity that has authorized you to register for




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 40 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 41 of 69


                developer services (in either case, “Company”). By clicking “I
                Agreed and Accepted” at the end of this agreement, and in
                creating a developer account, Company agrees that (i) he, she, or
                it has read, understands, agrees, and accepts these Developer
                Terms of Service and agrees to be bound by these Terms of
                Service and all terms, policies and guidelines incorporated in the
                Terms of Service by reference (collectively, the “Agreement”);
                and (ii) if Company is an individual, is at least eighteen (18) years
                old. If Company does not agree to be bound by this Agreement,
                Company must not create a developer account nor use the
                Monetization Services (as defined below) in any way, and
                Company must check the button indicating non-acceptance. The
                Monetization Services are offered to Company conditioned on
                Company’s acceptance without modification of this Agreement.
                The date of Company’s acceptance of these Developer Terms
                and Conditions is the “Effective Date” of the Agreement.

                Skillz may modify the Agreement at any time by posting such
                modifications to the Skillz website (https://skillz.com/legal) and
                Company’s account homepage. Modifications will be effective
                either upon such posting, or, if Skillz informs Company by email,
                when Skillz sends that email. Changes will not apply retroactively
                and generally will become effective 14 days after they are posted
                or, if emailed, at the time Skillz sends that email. If Company
                does not agree to any modified terms in the Agreement,
                Company must terminate this Agreement and stop using the
                Monetization Services.




                                                                                        
                BACKGROUND




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 41 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 42 of 69


                Skillz designs and provides online, real-money, tournament-
                based competitions (“Competitions”) to developers who wish to
                enable users of their gaming applications to participate in such
                Competitions. Company has developed a game (“Game”) and
                wishes to modify such Game to enable the end users who
                register for such Game (“Users”) to participate in Competitions.
                Skillz is willing to license its software developer kit (together with
                all content thereof, and all updates, enhancements,
                modifications and derivative works thereof, including updates,
                upgrades or error corrections, the “SDK”) to Company to allow
                Company to modify its Game to enable Users to participate in
                Competitions, and to establish and maintain Competitions that
                are specific to the Game, all in accordance with this Agreement.
                Skillz and Company agree to the following:




                1. MONETIZATION SERVICES

                1.1. Services. Upon deployment of the Modified Game (defined
                in Section 2) in a live production environment and subject to the
                terms and conditions of this Agreement, Skillz shall (i) establish
                and manage Competitions through its proprietary online, hosted
                monetization platform (“Monetization Platform”) by creating
                Game tournaments, facilitating User-entry into Competitions,
                managing and hosting User’s Competition accounts, collecting
                User entry fees, distributing User payouts, resolving User
                disputes pertaining to his/her participation in Competitions, and
                providing all tiers of customer support for User inquiries related
                to the Competitions (but not related to the Game) and (ii) provide
                                                                                         
                Company with access to reporting data that details activity under




https://www.skillz.com/legal/                                                            7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 42 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 43 of 69


                such Competitions, including the number of tournaments played,
                User actions, and related revenue (“Competition Data”) (provision
                of the Monetization Platform and the Competition Data are
                collectively referred to as “Monetization Services”). Skillz may
                modify, enhance, update or provide appropriate replacements for
                Monetization Services or any element thereof at any time, and
                remove functionalities or features of the Monetization Services
                at any time, and Skillz may suspend or stop providing
                Monetization Services altogether.

                1.2. SDK License. Skillz grants to Company during the Term a
                limited, non-exclusive and non-transferable license to install, run
                and copy the SDK solely for the limited purpose of modifying the
                Game to allow Skillz to provide Monetization Services with
                respect to such Game. This license does not include the right to
                reproduce the SDK, the Monetization Platform or the
                Monetization Services, or to sublicense, resell, or distribute the
                foregoing. Company shall not allow any third party to access the
                Monetization Services. Company shall not itself and shall not
                allow any third party to (i) decompile, disassemble, or otherwise
                reverse engineer or attempt to reconstruct or discover any
                source code or underlying ideas, user interface techniques or
                algorithms, file formats or programming or interoperability
                interfaces of the Monetization Services, the SDK or any portion
                thereof, (ii) remove any product identification, copyright or other
                notices, or (iii) modify the Monetization Services or the SDK or
                incorporate the Monetization Services or SDK into or with other
                software or services or make derivative works thereof, or (iv)
                take any action that would cause the Monetization Services or
                the SDK to be placed in the public domain. All rights not             

                expressly granted to Company herein are expressly reserved by




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 43 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 44 of 69


                Skillz, and nothing in this Agreement will be deemed to grant, by
                implication or estoppel, a license under any of Skillz’s or its
                licensor’s existing or future rights in or to the SDK, Monetization
                Platform or Competition Data.

                1.3. Suspension. Company may suspend its User’s access to
                and/or participation in a Game’s Competitions at any time in its
                sole discretion and upon notice to Skillz. Skillz may suspend or
                terminate provision of Monetization Services or part thereof
                (including without limitation provision of Competitions) at any
                time in its sole discretion upon notice to Company. Company
                may display Advertisements preceding, following, or during any
                virtual currency tournament-based competitions that do not
                include a real money entry fee. Skillz may immediately suspend
                Monetization Services or part thereof￼in the event that
                Company displays any content that promotes or references a
                third￼party product or service or any hyperlinked content
                (collectively, “Advertisements”) preceding, immediately following,
                or during any Competition.

                1.4. Promotion. Skillz and the entities that participate in Skillz’s
                affiliate program (“Affiliates”) may use Company’s name,
                trademarks and logos solely for the purpose of indicating that
                Company is a client of Skillz in Skillz’s and its Affiliates’
                advertising, marketing or other promotional materials, and Skillz
                and its Affiliates may identify the Company and the Game as part
                of Skillz’s network.

                1.5. User Information. As a condition to access to Competitions,
                each User shall be required to read and agree to the Competition
                                                                                       
                terms of use provided by Skillz from time to time (“Terms of
                Use”). Skillz may suspend or terminate any User’s access to a



https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 44 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 45 of 69


                Competition, in Skillz’s sole discretion. Skillz may collect and
                store personally identifiable information from Users in providing
                Monetization Services, in which case Skillz will comply with all
                applicable laws and its then-current privacy policy
                (see https://skillz.com/privacy-policy). Skillz may collect
                anonymous aggregated and/or statistical data reflecting
                Company’s and Users’ use of Monetization Services and may use
                such data for tracking, reporting and other activities in
                connection with Skillz’s business. Skillz will not (i) sell personally
                identifiable User data to any third party, nor (ii) aggregate or
                present User data in a form or manner that would permit a third
                party to identify any individual’s personal information or identify
                the data as associated with Company or the Game. Skillz will
                endeavor to resolve User disputes regarding participation in
                Competitions. If there is a dispute between Company and a User
                apart from Monetization Services, however, Skillz is under no
                obligation to become involved, and Company will manage such
                dispute or disagreement directly. Company will not make any
                claims against Skillz with respect to Company’s User dealings.

                1.6. Exclusivity. From the Effective Date through the later of
                either (i) the first anniversary of the Effective Date (even if such
                anniversary occurs after termination of this Agreement); or (ii)
                ninety (90) days after termination or expiration of this
                Agreement, Company shall not enter into any agreement with any
                third party that provides services similar to the Monetization
                Services or Monetization Platform, nor will Company offer to
                customers any in-Game competition functionality similar to the
                Monetization Services or Monetization Platform.
                                                                                         




https://www.skillz.com/legal/                                                            7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 45 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 46 of 69


                2. COMPANY OBLIGATIONS AND
                RESTRICTIONS

                Company shall modify and upload the Game(s) through the SDK
                and www.skillz.com/developers (“Modified Game”). Skillz may
                review each Modified Game and determine, in Skillz’s sole
                discretion, if the Modified Game is eligible for the Monetization
                Services. Company represents and warrants that it owns or has
                all necessary rights to the Game and its content and components
                (“Content”) in order to allow both parties to perform this
                Agreement. Company represents and warrants that the Game
                and Content shall not contain, or contain links to, content which
                is unlawful, libelous, defamatory, or contrary to public policy.




                3. REVENUE SHARE

                Skillz shall pay Company fifty percent (50%) of Net Revenue as a
                monthly revenue share (“Revenue Share”), where “Net Revenue”
                means all amounts received by Skillz from Users participating in
                Competitions, less deductions for taxes and for all costs and
                expenses directly attributable to Competitions and Users within
                the Game, and for amounts owed to Affiliates. If the foregoing
                deductions exceed the corresponding Net Revenue in any given
                month, then Skillz will treat such loss as a cost, and will deduct
                this cost from subsequent Revenue Share payments. In no event
                must Company pay Skillz any amounts in respect of Net Revenue
                or the Revenue Share. For Revenue Share that exceeds two
                hundred fifty dollars ($250) in any given calendar month, Skillz
                shall pay Company the Revenue Share within forty-five (45) days      
                following the end of the calendar month in which the applicable




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 46 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 47 of 69


                Net Revenue was received. For Revenue Share that does not
                exceed two hundred fifty dollars ($250) in any given calendar
                month, Skillz will accrue and hold such Revenue Share until the
                aggregate Revenue Share held exceeds two hundred fifty dollars
                ($250), at which time Skillz will pay Company such Revenue
                Share in the next-occurring calendar month.




                4. COMPANY INFORMATION

                Company shall provide Skillz with access to Company’s Game
                information and data to enable Skillz to perform Monetization
                Services. Company is responsible for ensuring all Game
                information is accurate, and acknowledges that Skillz may rely
                upon such information without investigation, and is not
                responsible for any inaccuracies therein, or for Skillz’s reliance
                upon Company’s instructions. Company shall notify Skillz
                immediately if Company receives complaints related to the
                Monetization Services. If any error results from incorrect input
                supplied by Company, Company shall be responsible for
                discovering and reporting such error to Skillz and supplying all
                information necessary to correct such error at the earliest
                possible time.




                5. CONFIDENTIAL INFORMATION

                “Confidential Information” means this Agreement, and all
                confidential or proprietary information disclosed by one party
                (“Disclosing Party”) to the other party (“Receiving Party”)          

                hereunder, including information which is orally or visually




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 47 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 48 of 69


                disclosed to the Receiving Party. The Receiving Party shall: (a)
                not use any of the Disclosing Party’s Confidential Information for
                any purpose except in performance of its rights and obligations
                hereunder; (b) disclose the Disclosing Party’s Confidential
                Information only to its employees or contractors who need to
                know such information in order to carry out obligations
                hereunder, and certifies that such individuals have previously
                agreed, either as a condition to employment or in order to obtain
                the Confidential Information, to be bound by terms and
                conditions substantially similar to those of this Section; and (c)
                treat all of the Disclosing Party’s Confidential Information with
                the same degree of care as it accords its own Confidential
                Information of a similar nature, but in no case less than
                reasonable care. The forgoing obligations shall continue for a
                period of five (5) years following termination of this Agreement.
                The Receiving Party shall have no obligation with respect to
                information of the Disclosing Party which (i) was rightfully in
                possession of or known to the Receiving Party without any
                obligation of confidentiality prior to receiving it from the
                Disclosing Party as evidenced by the Receiving Party’s
                contemporaneous written records; (ii) is, or subsequently
                becomes, legally and publicly available without breach of this
                Agreement or wrongful act by the Receiving Party; or (iii) is
                rightfully obtained by the Receiving Party from a source other
                than the Disclosing Party without any obligation of
                confidentiality. The Receiving Party may disclose the Disclosing
                Party’s Confidential Information to the extent required by a valid
                order of a court or government agency having jurisdiction,
                provided that the Receiving Party provides prior written notice to
                                                                                     
                the Disclosing Party of such obligation and the opportunity to




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 48 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 49 of 69


                oppose such disclosure. Upon written demand of the Disclosing
                Party, the Receiving Party shall cease using the Disclosing
                Party’s Confidential Information and return the Confidential
                Information and all copies, notes or extracts thereof in the
                Receiving Party’s possession to the Disclosing Party within
                seven (7) days of receipt of notice.




                6. DISCLAIMER

                MONETIZATION SERVICES, COMPETITION DATA AND
                COMPETITIONS ARE MADE AVAILABLE “AS IS” AND WITHOUT
                WARRANTY. SKILLZ MAKES NO REPRESENTATION OR
                WARRANTY EXPRESS OR IMPLIED WITH RESPECT TO ANY
                PRODUCTS, SERVICES, INFORMATION OR TECHNOLOGY
                PROVIDED OR MADE AVAILABLE HEREUNDER, INCLUDING
                WITHOUT LIMITATION, NETWORK FAILURES, THIRD-PARTY
                PRODUCTS AND SERVICES, SOFTWARE PROGRAMS, AND
                OUTPUT OR RESULTS OF THE MONETIZATION SERVICES.
                SKILLZ DOES NOT WARRANT THAT THE SERVICE WILL BE
                UNINTERRUPTED OR ERROR FREE, NOR DOES THE COMPANY
                MAKE ANY WARRANTY AS TO ANY RESULTS THAT MAY BE
                OBTAINED BY USE OF THE SERVICE. SKILLZ DISCLAIMS ALL
                IMPLIED WARRANTIES OF MERCHANTABILITY, NON-
                INFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.

                Skillz is not responsible or liable for any damage, loss, or injury
                resulting from, relating to or arising out of (1) use, access, or
                attempted use or access of Services, Digital Assets, the Software
                or the Website; (2) downloading any information from the              




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 49 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 50 of 69


                Software, Services or Website; and/or (3) violations of these
                Terms by other users. Skillz has no responsibility to enforce
                these terms for the benefit of any user.

                Some states do not allow the disclaimer of implied warranties;
                as such the foregoing disclaimer may not apply to you in its
                entirety.




                7. LIMITATIONS OF LIABILITY

                TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE
                LAW: (1) SKILLZ’S TOTAL AGGREGATE LIABILITY ARISING OUT
                OF OR RELATING TO THIS AGREEMENT, WHETHER BASED ON
                CONTRACT, TORT OR OTHERWISE, SHALL NOT EXCEED THE
                LESSER OF EITHER (A) THE FEES PAID AND PAYABLE BY
                SKILLZ TO COMPANY DURING THE THREE (3) MONTHS
                IMMEDIATELY PRECEDING THE COMPANY’S FIRST CAUSE OF
                ACTION ARISING HEREUNDER, or (B) $1,000; AND (2) EXCEPT
                FOR DAMAGES CAUSED BY A BREACH OF SECTION 1.6 OR
                SECTION 5, for INFRINGEMENT OR MISAPPROPRIATION OF THE
                OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS, AND
                AMOUNTS OWED BY A PARTY PURSUANT TO ITS
                INDEMNIFICATION OBLIGATIONS IN SECTION 8, IN NO EVENT
                SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
                SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
                DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF DATA,
                LOSS OF USE, OR LOSS OF PROFITS), ARISING OUT OF OR
                RELATING TO THIS AGREEMENT, EVEN IF ADVISED OF THE
                POSSIBILITY OF SUCH DAMAGES OR THEY WERE OTHERWISE               
                FORESEEABLE.




https://www.skillz.com/legal/                                                    7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 50 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 51 of 69




                8. INDEMNIFICATION

                8.1. By Company. Company shall defend, hold harmless and
                indemnify Skillz, its officers, directors, employees, agents,
                representatives and Affiliates from and against any and all third-
                party claims, actions, proceedings, and suits brought against any
                of the foregoing persons or entities, and pay all related third
                party liabilities, damages, judgments, settlements, penalties,
                fines, costs or expenses (including, without limitation,
                reasonable attorneys’ fees and other litigation expenses) to the
                extent arising out of or relating to Company’s breach of Section
                1.6 and/or Content.

                8.2. By Skillz. Skillz shall defend, indemnify, and hold Company,
                its officers, directors, employees, agents, representatives and
                Affiliates harmless from and against any and all third-party
                claims, actions, proceedings, and suits brought against any of
                the foregoing persons or entities, and pay all related third party
                liabilities, damages, judgments, settlements, penalties, fines,
                costs or expenses (including, without limitation, reasonable
                attorneys’ fees and other litigation expenses) to the extent
                arising out of or relating to a third-party claim that the
                Monetization Platform or SDK infringes or misappropriate such
                third party intellectual property right. Skillz shall have no
                obligation under this Section with respect to any claim based
                upon (i) Content; (ii) modification of the SDK by Company; (iii)
                the combination, operation or use of the SDK with non-Skillz
                software program(s) or data; or (iii) use of the SDK or
                                                                                     
                Monetization Platform other than in compliance with this




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 51 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 52 of 69


                Agreement. If any portion of the SDK or Monetization Platform, in
                the opinion of Skillz, is likely to or does become the subject of a
                claim of infringement or misappropriation, Skillz may, at its sole
                option and expense: (x) modify the SDK or Monetization Platform
                (as applicable) to be non-infringing, provided that such
                modification does not materially diminish the terms of usage of
                the Monetization Platform; (y) obtain for Company a right to
                continue using the SDK or Monetization Platform at no additional
                charge; or (z) terminate this Agreement upon notice to Company.
                This Section represents Skillz’s sole liability, and Company’s sole
                and exclusive remedy, regarding infringement or
                misappropriation of intellectual property rights.

                8.3. Process. The indemnified party shall promptly notify the
                indemnifying party in writing of any claim covered by this
                Section. The indemnified party shall give the indemnifying party
                sole control over the defense and/or settlement of any such
                claim, except that the indemnifying party shall not agree to any
                settlement or compromise that (1) would require the indemnified
                party to make any payments, admit liability, or bear any
                obligations, or (2) does not include an unconditional release of
                the indemnified party, unless the indemnifying party obtains the
                indemnified party’s prior written approval. The indemnified party
                shall give the indemnifying Party reasonable assistance and
                cooperation in such defense at the indemnifying party’s expense.

                8.4. Other Claims. If any U.S. governmental or regulatory agency,
                or any consumer resident within the U.S., brings any claim, suit or
                proceeding against Company alleging that the Monetization
                Platform (excluding the Game and Content) in the form provided           
                by Skillz violates applicable laws, rules or regulations, then Skillz,




https://www.skillz.com/legal/                                                            7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 52 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 53 of 69


                at its own expense, shall defend (or at its option settle) such
                claim, suit or proceeding, and shall pay any final and non-
                appealable fine, penalty or judgment entered or settlement
                against the Company thereon; provided, however, that (a) Skillz
                shall not be responsible for any compromise or settlement made
                without its prior consent; and (b) Skillz shall have no such
                obligation unless Company gives Skillz prompt notice of the
                claim, the right to control and direct the investigation,
                preparation, defense and settlement of the claim, and full
                cooperation (at Skillz’s expense), in any such investigation,
                preparation, defense and/or settlement.




                9. TERM AND TERMINATION

                This Agreement shall have an initial term of one (1) year from the
                Effective Date (“Initial Term”) and shall automatically renew for
                periods of six months thereafter (each a “Renewal Term”,
                together with the Initial Term, the “Term”) unless either party
                provides forty-five (45) days written notice of its intent to
                terminate the Agreement prior to the expiration of any Initial
                Term or Renewal Term, in which case this Agreement will
                terminate upon expiration of the then-current Initial Term or
                Renewal Term, as applicable. This Agreement may be terminated
                by either party’s convenience upon thirty (30) days written notice
                from the other party. This Agreement may be terminated by a
                party if the other party materially breaches any provision hereof
                and does not cure such breach within thirty (30) days of receipt
                of notice describing such breach. Sections 1.6, 6, 7, 8, 9 and 10
                                                                                     
                and this sentence shall survive termination of this Agreement, as




https://www.skillz.com/legal/                                                        7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 53 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 54 of 69


                well as any other obligations of the parties that contemplate
                performance by a party following such termination. Termination
                of this Agreement shall automatically terminate all licenses
                granted in this Agreement. Upon termination of this Agreement,
                Company will return or destroy all materials regarding the
                Monetization Services and Monetization Platform in its
                possession or control, including deleting all references to Skillz
                on its website and in marketing materials.




                10. MISCELLANEOUS

                Nothing in this Agreement shall be deemed to create a
                partnership or joint venture between the parties and neither Skillz
                nor Company shall hold itself out as the agent of the other,
                except as set forth in this Agreement. Neither party shall be liable
                to the other for delays or failures in performance resulting from
                causes beyond the reasonable control of that party. Any notice
                required or permitted to be given by either party under this
                Agreement shall be in writing and shall be personally delivered or
                sent by a reputable overnight mail service (e.g., Federal Express),
                or by prepaid first class mail (certified or registered). Notices to
                Skillz shall be sent to Skillz Inc., Corporation Service Company,
                2710 Gateway Oaks Drive, Suite 150 N, Sacramento, CA 95833,
                and notices to Company shall be sent to the name and physical
                address provided on the account page of Company’s profile or, if
                no physical address is submitted, then to the email address
                provided on the account page. Any amendment or other
                modification of any provision of this Agreement shall be
                                                                                       
                effective only if in writing and signed by the parties. This




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 54 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 55 of 69


                Agreement shall be interpreted under the laws of the
                Commonwealth of Massachusetts without regard to conflict of
                laws principles dictating another states’ laws. The United
                Nations Convention for the International Sale of Goods shall not
                apply to this Agreement. This Agreement may not be assigned by
                Company without the prior written consent by Skillz. This
                Agreement shall be binding on permitted successors and
                assigns. This Agreement and its Appendix constitutes the entire
                agreement between the parties with respect to the subject
                matter hereof, and supersedes and replaces all prior and
                contemporaneous understandings or agreements, written or oral,
                regarding such subject matter. This Agreement may be executed
                in counterparts, each of which will be considered an original, but
                all of which together will constitute the same instrument. All
                rights and remedies, whether conferred hereunder, or by any
                other instrument or law, unless otherwise expressly stated, will
                be cumulative and may be exercised singularly or concurrently.
                The failure of any party to enforce any of the provisions hereof
                will not be construed to be a waiver of the right of such party
                thereafter to enforce such provisions. If one or more provisions
                in this Agreement are ruled entirely or partly invalid or
                unenforceable by any court or governmental authority of
                competent jurisdiction, then the validity and enforceability of all
                provisions not ruled to be invalid or unenforceable shall remain
                unaffected. EVERY PROVISION OF THIS AGREEMENT WHICH
                PROVIDES LIMITATION OF LIABILITY, DISCLAIMER OF
                WARRANTIES OR EXCLUSION OF DAMAGES IS A
                FUNDAMENTAL PART OF THE BASIS OF THE BARGAIN
                HEREUNDER. IF ANY REMEDY HEREUNDER IS DETERMINED TO
                                                                                      
                HAVE FAILED OF ITS ESSENTIAL PURPOSE, ALL LIMITATIONS




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 55 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 56 of 69


                OF LIABILITY AND EXCLUSIONS OF DAMAGES SET FORTH
                HEREIN SHALL REMAIN IN EFFECT TO THE MAXIMUM
                ALLOWED BY APPLICABLE LAW.




                Affiliate Program Terms of
                Service
                Updated {June 24th, 2014}

                Skillz is happy to be working with you. These Affiliate Terms of
                Service define the relationship between SKILLZ, Inc. (“Skillz”) and
                you, the person registering, on behalf of yourself or the
                organization or entity that has authorized you to register for the
                Affiliate program (in either case, “Affiliate”) to exchange affiliate
                services and other valuable consideration with Skillz in
                accordance with these Terms of Service. By clicking “Agreed and
                Accepted” at the end of this agreement, and in creating an
                affiliate account, Affiliate agrees that (i) he, she, or it has read,
                understands, agrees, and accepts these Affiliate Terms of
                Service and agrees to be bound by these Terms of Service and all
                terms, policies and guidelines incorporated in these Terms of
                Service by reference (collectively, the “Agreement”); and (ii) if
                Affiliate is an individual, is at least eighteen (18) years old. If
                Affiliate does not agree to be bound by this Agreement, Affiliate
                must not create an affiliate account, and Affiliate must check the
                button indicating non-acceptance. The date of Affiliate’s
                acceptance of these Affiliate Terms and Conditions is the
                “Effective Date” of the Agreement.
                                                                                        




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 56 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 57 of 69


                Skillz may modify the Agreement at any time by posting such
                modifications to the Skillz affiliate website and/or Affiliate’s
                account homepage. Modifications will be effective either upon
                such posting, or, if Skillz informs Affiliate by email, when Skillz
                sends that email. Affiliate’s continued use of the Skillz affiliate
                website or Skillz Content (defined below) posted to Affiliate’s
                account homepage after Skillz has posted a revised Agreement
                signifies Affiliate’s acceptance of such revised Agreement. No
                amendment or modification of this Agreement will be binding
                unless in writing and signed by a Skillz duly authorized
                representative or posted to the Skillz affiliate website or
                Affiliate’s account homepage by a Skillz duly authorized
                representative.




                1. PURPOSE

                Skillz desires for Affiliate to actively promote and solicit
                consumer downloads of Skillz’ suite of games (each a “Skillz
                Game” and collectively, the “Skillz Games”) through Affiliate
                URLs in accordance with these Terms of Service.




                2. DEFINITIONS

                “Competition” means a multiplayer competition managed by
                Skillz.




                                                                                      




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 57 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 58 of 69


                “Net Revenue” means all Skillz Tournament entry fees received
                by Skillz from each Valid Referral that created its initial Skillz
                account within the preceding 12-month period, less deductions
                for taxes and expenses attributable to Competitions.

                “Referral Fee” means the amount payable to Affiliate by Skillz
                based on the Commission Schedule set forth in Section 4.2 of
                these Terms of Service and shall equal a percentage of the Net
                Revenue of each Valid Referral.

                “Skillz Content” means data, graphics, information, images, links
                and displays provided by Skillz to Affiliate in support of Affiliate’s
                activities hereunder, including without limitation trademarks,
                logos, service marks and brands. Skillz Content may include third
                party content provided by Skillz to Affiliate.

                “Skillz Game” means any mobile game that includes one or more
                Skillz Tournaments. Skillz may change or discontinue any Skillz
                Game at any time, in its sole discretion.

                “Skillz Tournament” means a Competition featuring a real money
                entry fee. Skillz may change or discontinue any Skillz
                Tournament at any time, in its sole discretion.

                “User” means anyone who has registered for an account with
                Skillz, downloaded any software application from Skillz or
                participated in any Competition. Users are subject to the Skillz
                User Terms of Service and may have their account suspended or
                closed at any time.



                                                                                         




https://www.skillz.com/legal/                                                            7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 58 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 59 of 69


                “Valid Referral” means a User that (i) downloads a Skillz Game
                directly through Affiliate’s Skillz Content link on an Affiliate URL
                (ii) creates a new Skillz account and (iii) enters a Skillz
                Tournament within thirty (30) days of the account creation.




                3. APPOINTMENT AND AUTHORITY OF
                AFFILIATE

                3.1. Appointment and License. Subject to the terms and
                conditions of this Agreement, Skillz appoints Affiliate as a
                nonexclusive referral agent for Skillz Tournaments, and Affiliate
                hereby accepts such appointment. Affiliate’s sole authority will
                be to publicly display Skillz Content on Affiliate URLs and Skillz
                hereby grants Affiliate a limited, nonexclusive, non-transferable,
                non-sublicensable, royalty-free license to display Skillz Content
                as necessary to perform the foregoing during the term of this
                Agreement. Affiliate will use Skillz’ then-current names for Skillz
                Games and Skillz Tournaments (but will not represent or imply
                that it is Skillz or is a part of Skillz) and will not add to, delete
                from or modify any Skillz Content without Skillz’ written approval.
                Affiliate acknowledges and agrees that all of its use of Skillz
                Content, including all goodwill associated therewith, shall inure
                to the benefit of Skillz and its licensors. Skillz, on behalf of itself
                and its licensors, reserves all rights in and to its technology,
                Skillz Games, Skillz Content, Skillz Tournaments, and all related
                intellectual property rights, and except for the express limited
                license granted to Affiliate in this Section 3.1, Skillz does not
                grant Affiliate any right or license in and to any of the foregoing,
                                                                                          
                whether by implication, estoppel or otherwise.




https://www.skillz.com/legal/                                                             7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 59 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 60 of 69


                3.2. Limitations and Obligations. Affiliate has no power or
                authority, express or implied, to make any commitment or incur
                any obligations on behalf of Skillz. Affiliate shall use reasonable
                and diligent efforts to actively promote and solicit consumer
                downloads of Skillz Games through Affiliate URLs on a
                continuing basis during the term of this Agreement, and shall
                comply with good business practices and all applicable laws and
                regulations, and shall conduct its business in a manner that will
                reflect favorably on the good name and reputation of Skillz and it
                products, and shall not make any representations, promises,
                warranties or guarantees with respect to Skillz products or
                services that are inconsistent with or supplemental to or greater
                than any representations and warranties published by Skillz. If
                Skillz, in its sole discretion, determines that Affiliate’s display of
                Skillz Content on any given Affiliate URL may harm Skillz’ or its
                partners’ name or reputation, then Skillz may instruct Affiliate to
                remove such Skillz Content from such Affiliate URL, and Affiliate
                shall do so within 24 hours. Affiliate shall not, either individually
                or on behalf of or through any third party, directly or indirectly,
                solicit, divert or appropriate or attempt to solicit, divert or
                appropriate any of Skillz’ game or tournament developers,
                publishers or partners for the purpose of competing with Skillz,
                or where such solicitation, diversion or appropriation could have
                the effect of reducing Skillz’ relationship with such persons or
                entities.




                4. REFERRAL FEES
                                                                                         




https://www.skillz.com/legal/                                                            7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 60 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 61 of 69


                4.1. Referral Fee. During the Term, Skillz will pay Affiliate a
                Referral Fee equal to (i) Net Revenue received by Skillz during the
                applicable calendar month, multiplied by (ii) the percentage set
                forth in the Commission Schedule below, as determined by the
                aggregate total of Net Revenue received during such calendar
                month.

                4.2. Commission Schedule. The percentage used to calculate
                Referral Fees payable to Affiliate on a calendar month basis shall
                be based upon aggregate Net Revenue received during such
                calendar month as follows:

                    • $0-$2000 25% Referral Fee
                    • $2001 – $5000 30% Referral Fee
                    • $5001+ 35% Referral Fee

                ￼4.3. No Self-Play. Referral Fees and Commission Schedule will
                not include any user accounts that Skillz determines in its sole
                discretion to have been created directly by Affiliate or otherwise
                created to falsely generate or enhance Net Revenue. As a
                member of the Program, Affiliate agrees to refrain from creating
                player accounts.

                4.4. Tracking and Reporting. In order to calculate the Referral
                Fees, Skillz shall refer to Affiliate URLs used by Affiliate. Upon
                Affiliate’s reasonable request, Skillz agrees to have good faith
                discussions as to any dispute with respect to its calculation of
                Referral Fees.

                4.5. Payment Terms. Skillz will pay all Referral Fees on a
                monthly basis within thirty (30) days of the close of each
                                                                                      
                calendar month (“Payment Due Date”). Skillz’ payment of Referral




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 61 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 62 of 69


                Fees is subject to all applicable governmental regulations and
                rulings, including the withholding of any taxes required by law.
                Affiliate’s sole source of compensation for rendering services
                pursuant to this Agreement is Referral Fees payable pursuant to
                this Section 4, and Affiliate has no right to receive any other
                compensation for services rendered hereunder or to receive
                reimbursement of any expenses or other costs incurred by
                Affiliate in connection therewith. Skillz will accrue and withhold
                referral fees until the total amount due is at least $25.00.

                4.6. Taxes. Affiliate is responsible for paying all taxes, tariffs,
                duties or assessments arising out of the transactions
                contemplated under this Agreement (except for taxes imposed
                on Skillz’ income).




                5. WARRANTIES

                Affiliate represents, warrants and covenants to Skillz as follows:
                (i) Affiliate’s execution and performance of this Agreement does
                and will not violate any judgment, writ, injunction, or order of any
                court, arbitrator, or governmental agency applicable to Affiliate,
                or conflict with, result in the breach of any provisions of or the
                termination of, or constitute a default under, any contractual or
                legal obligation or agreement to which Affiliate is a party or by
                which Affiliate or any of its assets or properties is or may be
                bound; (ii) Affiliate has the power and authority to execute,
                deliver, and perform its obligations under this Agreement in
                accordance with this Agreement; and (iii) Affiliate shall perform
                this Agreement only as specified hereunder, only for lawful            
                purposes, conforming to all applicable laws and ethical business




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 62 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 63 of 69


                practices, and without knowingly violating any intellectual
                property, publicity, privacy, confidentiality, contractual or other
                right of any third party.




                6. LIMITATIONS ON LIABILITY

                SKILLZ WILL NOT BE LIABLE TO AFFILIATE FOR ANY LOST
                PROFITS, LOST DATA, COST OF SUBSTITUTE PRODUCTS OR
                ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT
                DAMAGES, HOWEVER CAUSED, AND WHETHER BASED ON
                CONTRACT, TORT (INCLUDING NEGLIGENCE), OR ANY OTHER
                THEORY OF LIABILITY, REGARDLESS OF WHETHER SKILLZ HAS
                BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
                SKILLZ’ TOTAL AGGREGATE LIABILITY UNDER THIS
                AGREEMENT SHALL NOT EXCEED REFERRAL FEES PAYABLE TO
                AFFILIATE DURING THE TWELVE (12) MONTHS IMMEDIATELY
                PRECEDING AFFILIATES’ CAUSE OF ACTION.




                7. ACKNOWLEDGMENT

                Affiliate acknowledges that (i) it has no expectation and has
                received no assurances that any investment by Affiliate in the
                promotion of Skillz Games will be recovered, or that Affiliate will
                obtain any amount of profits under this Agreement; and (ii) it will
                not have or acquire by virtue of this Agreement any rights,
                proprietary or otherwise, in its promotion of Skillz Games, or in
                any goodwill created by its efforts hereunder. Affiliate
                acknowledges that the manner and notice of termination set            

                forth in this Agreement is reasonable and that, upon termination,




https://www.skillz.com/legal/                                                         7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 63 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 64 of 69


                no payment or indemnity for loss of goodwill, loss of profit,
                investments made, or otherwise shall be due to Affiliate, except
                for Referral Fees payable in accordance with this Agreement.




                8. CONFIDENTIALITY

                Affiliate acknowledges that by reason of its relationship to Skillz
                hereunder, Affiliate will have access to certain information and
                materials concerning Skillz’ business, plans, customers,
                technology, services and products that is confidential or
                proprietary (“Confidential Information”). Affiliate shall not use
                Confidential Information in any way for its own account or the
                account of any third party other than to fulfill its obligations
                under this Agreement, nor disclose Confidential Information to
                any third party. Affiliate shall take every reasonable precaution to
                protect the confidentiality of such information, and shall protect
                Confidential Information with at least as much care as it protects
                its own most highly sensitive information.




                9. TRADEMARKS

                At no time during or after the term of this Agreement shall
                Affiliate challenge or assist others to challenge Skillz’
                trademarks or trade names or the registration thereof or rights
                thereto, or attempt to register any such trademarks or trade
                names, or any trademarks, marks or trade names confusingly
                similar to those of Skillz’.
                                                                                       




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 64 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 65 of 69


                10. TERM AND TERMINATION

                10.1. Term. The term of this Agreement shall commence on the
                Effective Date and continue until terminated by either party as
                set forth in this Agreement (the “Term”).

                10.2. Mutual Termination Rights. Each party may terminate this
                Agreement immediately upon delivery of written notice to the
                other party provided in accordance with Section 12 hereof.

                10.3. Effect of Termination. The provisions of Sections 4, 5, 6, 8,
                10.3, 11 and 12 will survive the termination or expiration of this
                Agreement for any reason. Upon termination of this Agreement,
                (i) Affiliate shall return or destroy, and promptly (and in any event
                within two business days) cease further use of, any and all Skillz
                Content and Confidential Information of Skillz, and (ii) Skillz shall
                continue to pay the Referral Fee for the remaining period of such
                obligation unless Affiliate has breached and not cured such
                breach of this Agreement as of the termination date or breaches
                this Section 10.3. All other rights and obligations of the parties
                will cease upon termination of this Agreement.




                11. INDEMNITY

                Affiliate will indemnify and hold harmless Skillz and its affiliates,
                licensors, employees, directors, officers, agents and customers
                from and against any and all claims, damages, losses, costs,
                liabilities and expenses, including without limitation attorneys’
                fees, incurred by any of the foregoing persons or entities arising
                out of or relating to Affiliate’s performance and/or breach of this     

                Agreement.




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 65 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 66 of 69




                12. MISCELLANEOUS

                The relationship of the parties is that of independent contractors,
                and nothing contained in this Agreement will be construed to
                give the other party the power to direct or control the day-to-day
                activities of the other party or its employees. No amendment or
                modification hereof will be valid or binding unless made in
                writing and signed by the duly authorized representatives of both
                parties. If any provision or provisions of this Agreement is held to
                be unenforceable, this Agreement will continue in full force and
                effect without said provision and will be interpreted to reflect the
                original intent of the parties. This Agreement will be governed by
                the laws of the Commonwealth of Massachusetts, without
                regard to its conflict of laws principles. The parties consent to
                the personal and exclusive jurisdiction of courts located in
                Boston, Massachusetts. Waiver by either party of a breach of any
                provision of this Agreement or the failure by either party to
                exercise any right hereunder will not operate or be construed as
                a waiver of any subsequent breach of that right or as a waiver of
                any other right. The Agreement and all rights and obligations
                hereunder are not assignable or transferable by Affiliate and any
                attempt to do so shall be void. Affiliate acknowledges that it has
                not been induced to enter into this Agreement by any
                representation or warranty not set forth in this Agreement. This
                Agreement constitutes the entire agreement and understanding
                of the parties and terminates and supersedes any and all prior
                agreements, arrangements and understandings, both oral and
                written, express or implied, between the parties hereto                
                concerning the subject matter of this Agreement. Any notice




https://www.skillz.com/legal/                                                          7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 66 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 67 of 69


                required or permitted to be given by either party under this
                Agreement shall be in writing and shall be personally delivered or
                sent by a reputable overnight mail service (e.g., Federal Express),
                or by prepaid first class mail (certified or registered), or email if
                permitted below. Notices to Skillz shall be sent to Skillz Inc.,
                Corporation Service Company, 2710 Gateway Oaks Drive, Suite
                150 N, Sacramento, CA 95833, and notices to Affiliate shall be
                sent to the name and physical address provided on the account
                page of Affiliate’s profile or to the email address provided on the
                Affiliate’s account page.




                                                                                        




https://www.skillz.com/legal/                                                           7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 67 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 68 of 69




            Developers

            Developer Console Login

            Game Developer Challenge

            Documentation

            Support


            Players

            Skillz Games

            Player FAQ

            Player Support


            Company

            About Us

            Careers

            Contact Us

            Legal

            Privacy

            Do Not Sell My Information




                                                                             




https://www.skillz.com/legal/                                                7/9/2020
Legal - Skillz: Competitive Mobile Games Platform & Software            Page 68 of 68
         Case 2:20-cv-00888-JAD-BNW Document 8-5 Filed 07/10/20 Page 69 of 69




                                                                             




https://www.skillz.com/legal/                                                7/9/2020
